Exhibit 10.38

 

[ex10xxxviii_01.jpg]



 

PROFESSIONAL SERVICES AGREEMENT

 



THIS Agreement ("Agreement") is made this 7th day of June 2016 (the "Effective
Date"), by and between Resources Connection LLC, doing business as Resources
Global Professionals, with its principal place of business at 17101 Armstrong
Avenue, Irvine, CA 92614, for itself and on behalf of all operating entities
owned by its parent, Resources Connection, Inc. (collectively "RGP"), and
Ominto, Inc., with its principal place of business located at 1515 South Federal
Highway, Suite 307, Boca Raton, FL 33432 ("Client"), for the provision of
personnel to perform professional services by RGP as more fully set forth in the
annexed Statement(s) of Services.

 

Any Services, as defined below, requested subsequent to the Effective Date of
this Agreement or individual amendments to the provisions herein, will be set
forth in additional Statements of Services, which will be agreed to and
acknowledged, in writing, by both parties.

 

  1. Independent Contractor Status

 

RGP is an independent contractor of Client, and the persons provided hereunder
by RGP to Client are RGP's employees, or, in certain circumstances, independent
contractors who have contracted with RGP ("Consultants"). RGP will notify Client
affirmatively in the applicable Statement of Services if such Consultant is an
independent contractor.

 

  2. Performance of Services

 

RGP will provide Client with Consultants to perform professional services on a
project or engagement basis ("Services"). A Statement of Services will summarize
the scope of the engagement and any special services provisions. Client is
responsible for defining the scope and nature of the Services, providing overall
direction to the Consultants, and managing the projects and engagements under
this Agreement. As such, Client agrees to permit the Consultants to take all
statutorily required meal and other break periods as well as to provide a safe
working environment and reasonable working space and materials to the
Consultants which may be necessary in connection with the performance of
Services hereunder. Except as otherwise agreed in a Statement of Services,
Consultants will not have the authority to act as an officer or director of
Client or to represent or obligate Client in any manner. The Services will not
(i) constitute an engagement to provide independent audit or attestation
services; (ii) result in the issuance of any written or oral opinions or other
communications by RGP or its Consultants to Client or any third party expressing
a conclusion or any form of assurance with respect to financial data or internal
controls; or (iii) result in the issuance of any written or oral communications
by RGP or its Consultants to Client or any third party expressing a conclusion
of law or any form of legal opinion.

 

  3. Services Agreement

 

This is a services agreement. RGP warrants it will perform its obligations
hereunder in good faith. As Client will direct and manage the Services provided
hereunder, RGP makes no additional warranties, whether express, implied,
statutory or otherwise including, without limitation, warranties of
merchantability, fitness for a particular purpose, quality, suitability or
otherwise with respect to any Services performed by its Consultants in
connection with this Agreement, except as set forth in Section 4 below.

 

 

 

 

[ex10xxxviii_01.jpg]

 



  4. Representations and Warranties

 

RGP further represents and warrants as follows:

 

(a)         RGP will have sole responsibility to recruit, interview, qualify,
select, hire or contract with, counsel, discipline, evaluate and terminate the
Consultants. RGP, at the request of Client for any reason that is not unlawful,
will remove any of its Consultants assigned to perform Services for Client. This
in no way affects the right of RGP to contract with, assign and reassign its
Consultants or, in its sole discretion as employer, to hire and/or terminate the
employment of its employees.

 

(b)         RGP will: (i) supply only individuals legally authorized to work in
the United States; (ii) complete and maintain 1-9 forms in compliance with the
Immigration Reform and Control Act of 1986; (iii) conduct background checks to
ensure its employees have no felony convictions that would preclude Consultant's
hiring during the seven years prior to employment by RGP, nationally and by
county of residence; (iv) maintain all necessary personnel and payroll records;
(v) establish and calculate wages, benefits and other remuneration; and (vi)
calculate, withhold and remit applicable taxes, Social Security and other
government-mandated charges to the appropriate governmental entity.

 

(c)         Consultants have the capability, experience and means necessary to
perform the Services in a diligent manner in accordance with accepted
professional practices. If such Services are not performed satisfactorily,
Client will notify RGP, within ten (10) days of Client's determination of such
unsatisfactory performance, to replace the Consultant, re-perform the Services
or negotiate an appropriate credit, if any, of the fees incurred.

 

(d)         RGP will comply with all applicable federal, state, and local laws,
rules, regulations, codes, ordinances and orders, including but not limited to
all laws and regulations applicable to Consultants. RGP and its Consultants have
in effect and will maintain in effect all permits, licenses, and other
authorizations necessary for the performance of the Services.

 

(e)         RGP and its Consultants will observe Client's policies and practices
as the same are disclosed, in writing, to RGP, including without limitation,
those policies and practices involving health, safety, the environment, and
security, when working at or around any of Client's facilities.

 

 2 

 

 

[ex10xxxviii_01.jpg]

 



  5. Mutual Indemnification

 

Subject to the limitations set forth in Section 6 below, RGP and Client (each an
"Indemnifying Party") agree to indemnify and hold harmless the other party and
its affiliate, parent and subsidiary companies and including the officers,
directors, employees, and agents of all such companies, (the "Indemnified
Party") from and against any and all third party actions, losses, damages,
claims, liabilities, costs or expenses (including, without limitation, court
costs and reasonable legal and professional fees) arising out of or relating to
this Agreement and based on any negligent act or omission or intentional
misconduct of the Indemnifying Party or its agents that results in or causes:
(a) bodily injury or death; (b) any destruction of or damage to tangible
property, or loss of use resulting therefrom; or (c) any violation of any
statute, ordinance or regulation, except to the extent finally determined to
have resulted from the intentional misconduct or negligence of the Indemnified
Party. The Indemnifying Party's obligations hereunder are conditioned upon the
Indemnified Party providing the Indemnifying Party with: (i) prompt written
notification of the claim; (ii) all reasonable information and assistance, at
the Indemnifying Party's expense, to defend or settle such a claim; and (iii)
sole control of the defense or settlement of such claim. Notwithstanding clause
5(iii) above, the Indemnified Party reserves the right to retain counsel, at the
Indemnified Party's expense, and to participate in the defense and settlement of
any such claim. The provisions of this paragraph shall survive the completion or
termination of this Agreement.

 

  6. Limitations of Liability

 

Notwithstanding any other provision hereof, neither RGP nor Client will be
liable for consequential, special, indirect, incidental, punitive, or exemplary
loss, damage, cost or expense (including, without limitation, lost profits and
opportunity costs). Exclusive of any recovery under Section 21, RGP and Client
understand and expressly agree that the maximum total liability of each party,
its agents, parent, affiliates, and subsidiaries, to the other for any actions,
losses, damages, claims, liabilities, costs or expenses in any way arising out
of or relating to this Agreement, will not exceed the fees paid by Client to RGP
hereunder for that portion of RGP's Services or work product giving rise to the
claimed liability. The provisions of this paragraph will survive the completion
or termination of this Agreement.

 

  7. Confidentiality

 

RGP and its Consultants will preserve the confidential nature of information
received from Client in accordance with Client's established policies and
practices, written copies of which will be provided to RGP and acknowledged by
each Consultant performing Services for Client. RGP has in place with each
Consultant a confidentiality agreement which protects the confidentiality of
Client's information.

 

Client will protect any and all information obtained by it that contains
confidential, proprietary or private information about RGP or its employees or
independent contractors including, but not limited to, bill rates, background
information, background screening results, and social security numbers,
regardless of whether such private information was obtained through RGP or
through Client's own means.

 

RGP and Client agree that the most secure method of performing Services for
Client is to access and work with Client's confidential information exclusively
from Client's own secure information technology environment. RGP and Consultants
are responsible for complying with Client's data security protocols. Should
Client wish to authorize remote access to its systems, Client will provide RGP
with express written authorization to do so and Client will be responsible for
providing all necessary and appropriate security safeguards.

 

 3 

 

 

[ex10xxxviii_01.jpg]

 



Except as may be otherwise provided by Client's written policies or required by
law, the obligations of confidentiality will not apply to information which (i)
is or becomes publicly available by means other than a breach hereof (including,
without limitation, any information filed with any governmental agency and
available to the public); (ii) is known to, or rightfully in the possession of,
the recipient at the time of disclosure without breach or violation of any
confidentiality agreement; (iii) thereafter becomes known to or comes into the
possession of the recipient from a third party the recipient reasonably believes
is not under any obligation of confidentiality to the disclosing party and is
lawfully in the possession of such information; (iv) is developed by the
recipient independently of any disclosures previously made by the disclosing
party to the recipient; or (v) is required to be disclosed by order, or the
process, of a court of competent jurisdiction, administrative agency or
governmental body, or by subpoena, summons or other legal process, provided that
prior to such disclosure by the recipient the disclosing party is given
reasonable advance notice of such order or legal process and an opportunity to
object to such disclosure.

 

RGP may retain archival copies of Confidential Information after the conclusion
of any Services for the purposes of complying with the law, regulation or
internal practices or compliance policies or for the dispute resolution
purposes. RGP shall remain subject to the confidentiality obligations and use
restrictions set forth herein.

 

  8. Payment for Services

 

Fees for the Services provided hereunder are based on the billing rates set
forth in the applicable Statement of Services. Client will reimburse RGP for
actual expenses incurred by Consultants in connection with the performance of
Services which are consistent with Client's expense policy, a copy of which will
be provided by Client concurrent with its execution of this Agreement, and
documented with itemized receipts. Any travel by Consultant must be pre-approved
by Client. Fees and applicable expenses will be billed weekly, payable upon
receipt of RGP's invoices. Should Client dispute the amount of any fees or
expenses, resolution of the dispute will not delay payment of the remainder of
such invoice. If the Statement of Services provides for Client to pay a retainer
prior to the commencement of Services, fees will not be billed against the
retainer. RGP reserves the right to collect interest or other penalty from
Client for promptly submitted invoices or, in the event of a dispute, for the
undisputed portion thereof, upon which payment is not received within thirty
(30) days of Client's receipt of such invoice. Specifically, RGP will be
entitled to a late charge of the lesser of (i) 11/2% per month or (ii) the
highest rate allowable by law, in each case compounded monthly to the extent
allowable by law. RGP further reserves the right to withdraw all Consultants
provided to Client and to cease performing Services hereunder if any invoice is
not promptly paid when due.

 

If the Services requested are to be performed and/or invoiced outside the United
States, the applicable Statement of Services will set forth alternative billing,
payment and tax provisions.

 

  9. Taxes on the Purchase of Services

 

Client will reimburse RGP, pay directly to the appropriate tax authority, or
timely file a valid tax exemption certificate for all sales or use taxes legally
imposed upon the transactions arising hereunder. All taxes due by Client become
due when billed by RGP to Client, or when assessed, levied or billed by the
appropriate taxing authority, even though such billing occurs subsequent to
expiration of this Agreement.

 

 4 

 

 

[ex10xxxviii_01.jpg]



 

  10. Assignment and Delegation

 

Neither party will assign or delegate this Agreement or any rights, duties or
obligations hereunder without the express written consent of the other except
that either party may assign its rights, duties and obligations hereunder to any
successor by reason or merger, reorganization, sale of all or substantially all
of the assets, change of control or operation of law. RGP agrees to provide
services to an assignee of Client pursuant to the terms set forth herein only if
such assignee provides sufficient financial information to enable RGP to
adequately evaluate the creditworthiness of such assignee and meets RGP's other
qualification standards and criteria. Subject to the foregoing, this Agreement
will inure to the benefit of and be binding upon the successors, legal
representatives and assignees of the parties hereto.

 

  11. Insurance

 



RGP is insured under the following polices and in the amounts listed below:

 

Policy Type Limit Deductible/ Retention Workers' Compensation or similar law
Statutory per accident None Employer's Liability $1,000,000 per accident None
Commercial General Liability $1,000,000 occurrence; $2,000,000 aggregate None
Business Auto (non-owned and hired) $1,000,000 combined single limit None
Umbrella Liability (general liability, auto and employer's liability)

$20,000,000 per

occurrence and aggregate

None Professional Liability $20,000,000 per claim and aggregate $100,000
retention Specialty Risk or Cyber Liability (security and privacy liability,
regulatory action and network interruption) $5,000,000 per claim and aggregate
$100,000 retention Crime/Employee Dishonesty

$5,000,000 per

occurrence and aggregate

$50,000 deductible

 

 

Upon request, Client will be named as an additional insured, where applicable,
and a Certificate of Insurance will be provided.

 

 5 

 

 

[ex10xxxviii_01.jpg]

 



  12. Ownership and Intellectual Property Rights

 

All work product of any kind that Consultants may make, conceive, develop or
reduce to practice, alone or jointly with others, in connection with performing
Services or that result from or that are related to such Services, whether or
not they are eligible for patent, copyright, mask work, trade secret, trademark
or other legal protection ("Work Product") will be works made for hire owned
exclusively by Client except that RGP shall retain all right, title and interest
in any methodologies, analyses and other material developed by RGP or any
Consultant which relates to RGP's business and does not contain and is not
derived from Client's confidential information ("RGP Material"). RGP hereby
agrees to irrevocably transfer and assign to Client all right, title and
interest in and to the Services and any Work Product, including all intellectual
property or proprietary rights therein, but excluding any RGP Materials. At
Client's request and expense, during and after the term of this Agreement, RGP
will assist and cooperate with Client in all respects and will execute
documents, and, subject to the reasonable availability of RGP and Consultants,
give testimony and take such further acts reasonably requested by Client to
enable Client to acquire, transfer, maintain, perfect and enforce its
intellectual property rights and other legal protections for the Work Product.

 

  13. Record Retention, Audits and Inspections

 

RGP will make all accounting, operational and business records, which are in
RGP's possession or under its control and which are necessary to verify the
basis for all charges billed to Client hereunder, available for Client's
examination upon at least five (5) business days prior written notice, during
RGP's regular business hours, during the term of this Agreement and for a period
of three (3) years after its completion or termination.

 

  14. Employment Fee

 

Client, for itself and on behalf of its parent, subsidiaries and affiliates,
agrees that if it hires or contracts for services with, either directly or
through a third party, any Consultant provided hereunder during such
Consultant's engagement with Client or within six months thereafter, Client will
pay RGP a fee equal to 20% of such person's annualized salary or contracted fee
paid by Client, whichever is applicable. The provisions of this paragraph shall
survive the completion or termination of this Agreement.

 

  15. Non-Exclusive Rights

 

Nothing in this Agreement will preclude or limit either party from independently
acquiring or developing competitive products or services for itself or its
clients or customers, or from providing competitive products or services to its
clients or customers, so long as such party does not breach the obligations it
has assumed hereunder, including the confidentiality obligations, or otherwise
violate the rights of the other party.

 

  16. Termination of the Agreement

 

This Agreement may be terminated by either party upon thirty (30) days' prior
written notice to the other party; provided, however, the Confidentiality;
Employment Fee; Record Retention, Audit and Inspection; Mutual Indemnification;
Limitations of Liability; and Taxes on the Purchase of Services provisions will
survive indefinitely the termination of this Agreement. 

 

 6 

 



 

  17. Acceptance

 

By accepting the Services of Consultants hereunder, Client is deemed to have
consented to the material terms set forth herein.

 

  18. Modifications

 

The terms of this Agreement may be modified only by a writing signed by both
parties.

 

  19. Notice

 

Any notice required to be given hereunder will be delivered personally or sent
by telecopy, overnight courier or first class mail, postage prepaid, to the
following address (or to the address listed above if none is provided here):

 

  To RGP:    

Resources Global Professionals

7101 Armstrong Avenue

Irvine, CA 92614

    Attn: Legal Department     Fax: 714-428-6010         To Client:     Ominto,
Inc.     1515 South Federal Highway, Suite 307     Boca Raton, FL 33432    
Attn: General Counsel

 

  20. Waiver

 

No waiver of or failure to enforce any term of this Agreement or Statement of
Services will affect or limit a party's right thereafter to enforce and compel
strict compliance with every term thereof.

 

  21. Attorneys' Fees and Costs

 

With respect to any dispute arising out of or relating to this Agreement,
including the writings incorporated by reference herein, or the breach hereof or
thereof, the prevailing party shall be entitled to recover its reasonable
attorneys' fees and costs incurred in connection with any action or proceeding
related to such dispute.

 

  22. Headings

 

The headings herein are for the purposes of convenience and ready reference only
and will not be deemed to expand or limit the particular sections to which they
pertain.

 

  23. Severability

 

In the event any part of this Agreement is judged invalid or unenforceable, such
invalidity or unenforceability shall not affect the remaining provisions hereof.

 

 7 

 

 

[ex10xxxviii_01.jpg]

 



  24. Entire Agreement

 

This Agreement and the Statement(s) of Services attached hereto represent the
entire understanding between the parties. In the event of any conflict between
the terms of this Agreement and any Statement of Services, the terms of the
governing Statement of Services will control.

 

  25. Governing Law

 

The validity, construction, enforcement, and interpretation of this Agreement
will be governed by the substantive laws of the State of Delaware.

 

IN WITNESS WHEREOF, the parties hereto do hereby execute this Agreement as of
the Effective Date.

 

Resources Global Professionals   Ominto, Inc.         By: /s/ James Giustini  
By: /s/ Mitch Hill           Name: James Giustini   Name: Mitch Hill          
Title: Managing Director   Title: Executive Board Member, Ominto           Date:
June 6 2016   Date: 6/7/16

  

 